Citation Nr: 1700222	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  13-14 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for hallux valgus, to include a bunion deformity of the left foot. 

2.  Entitlement to service connection for hallux valgus, to include a bunion deformity of the right foot.

3.  Entitlement to service connection for spurring of the fifth metatarsal of the left foot. 

4.  Entitlement to service connection for bursitis of the left foot, as secondary to hallux valgus, and to include a bunion deformity of the left foot.

5.  Entitlement to service connection for bursitis of the right foot, as secondary to hallux valgus, and to include a bunion deformity of the right foot.

6.  Entitlement to service connection for a left knee disorder, to include as secondary to the non-service-connected bilateral foot disorder.

7.  Entitlement to service connection for a right knee disorder, to include as secondary to the non-service-connected bilateral foot disorder.

8.  Entitlement to service connection for degenerative joint disease of the left foot.

9.  Entitlement to service connection for degenerative joint disease of the right foot. 

10.  Entitlement to service connection for plantar fasciitis of the left foot. 

11.  Entitlement to service connection for plantar fasciitis of the right foot. 

12.  Entitlement to service connection calcaneal spurring of the left foot. 

13.  Entitlement to service connection calcaneal spurring of the right foot.

14.  Entitlement to service connection for a low back disorder. 

15.  Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for pes planus of the right foot. 

16.  Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for pes planus of the left foot.

17.  Entitlement to service connection for pes planus of the right foot. 

18.  Entitlement to service connection for pes planus of the left foot. 


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In the May 2013 VA Form 9, the Veteran requested a Board hearing.  However, the Veteran withdrew this hearing request in a statement dated in June 2013.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

With the exception of the new and material evidence claims, the remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The April 2003 rating decision denied the claim of service connection for pes planus; the Veteran was notified of the decision and apprised of his right to appeal, but he did not appeal in a timely fashion

2.  The evidence received since the April 2003 RO rating decision is neither cumulative nor repetitive of facts that were previously considered.

CONCLUSIONS OF LAW

1.  The April 2003 rating decision that denied service connection for pes planus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.201, 20.302, 20.1103 (2016).

2.  The evidence received since the April 2003 rating decision is new and material for the purpose of reopening the claims of service connection for pes planus of the left and right feet.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is granting the Veteran's petition to reopen the claims of entitlement to service connection for pes planus of the right and left feet and then remanding the service connection claims, a discussion of the duties to notify and assist is not warranted at this time.

The Veteran seeks service connection for pes planus of the right and left feet.  The claim of entitlement to service connection for pes planus was previously considered and denied by the RO in an April 2003 rating decision.  The Veteran did not appeal the decision and it became final.  38 C.F.R. § 20.1103.  A review of the record reflects that the Veteran did not submit any additional evidence within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  As such, the Veteran's claims may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7105.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.156, 20.1105.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).   

Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. §  3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the prior decision, the record included the claim, the service records, lay statements, and a January 1998 examination.  In essence, at the time of the prior decision, there was no accepted evidence that the Veteran's pes planus began in service or was caused by service.

The evidence received since the April 2003 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  In the Veteran's June 2011 notice of disagreement, he wrote that he injured his feet during basic training.  He woke up and his feet were swollen and he had blisters.  The doctor told him that he had ruptured his arches and had to wear special shoes.  He wore those shoes for nine years after his separation from active service.  Subsequently, in the May 2013 VA Form 9, the Veteran stated that he had swollen feet, blisters, and bunions in active service, which required special footwear.  These statements provide greater specificity regarding the Veteran's alleged in-service injury and continuity of symptomatology.  This new evidence addresses the reason for the previous denial; that is, the absence of an in-service injury and nexus.  The credibility of this evidence is presumed for purpose of reopening the claims.  See Justus v. Principi, 3 Vet. App. 510, 513  (1992).  Accordingly, the claims are reopened.


ORDER

The application to reopen the claim for service connection for pes planus of the right foot is granted.

The application to reopen the claim for service connection for pes planus of the left foot is granted.


REMAND

October 2009 VA treatment records show current diagnoses for bilateral hallux valgus deformity, bilateral bunion deformity, bilateral calcaneal spurring, degenerative change of the right first metatarsophalangeal joint, and left fifth metatarsophalangeal joint.  December 2009 VA treatment records are positive for knee pain.  March 2010 private treatment records are positive for severe back pain.  April 2010 VA treatment records reflect notations for bursitis.

The Veteran claims that his current disorders of the feet were incurred in service.  He also asserts that his bilateral knee and low back disorders were caused or aggravated beyond their natural progression by his disorders of the feet.  In the Veteran's June 2011 Notice of Disagreement (NOD), he wrote that he injured his feet during basic training.  He woke up and his feet were swollen and he had blisters.  The doctor told him that he had ruptured his arches and had to wear special shoes.  He wore those shoes for nine years after his separation from active service.  The Veteran's April 1969 service treatment records (STRs) indicate treatment for foot and back pain.  The Veteran has not been afforded VA examinations for these claims.  Thus, the Board finds that VA examinations and medical opinions are necessary before these claims can be decided on the merits.
Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his current foot disorders.  The examiner must do the following:

After reviewing the claims folder and examining the Veteran, the examiner should reconcile the Veteran's history of various diagnoses of foot disorders, to include bilateral hallux valgus deformity, bilateral bunion deformity, bilateral calcaneal spurring, degenerative change of the right first metatarsophalangeal joint, bilateral bursitis, bilateral plantar fasciitis, and left fifth metatarsophalangeal joint.   

For each foot disorder that is diagnosed, the examiner must offer an opinion, consistent with sound medical principles and in consideration of the Veteran's specific contentions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder is related to service.  The examiner must address the lay contentions contained in the June 2011 NOD.  Specifically, the Veteran asserts that he injured his feet during basic training.  He woke up and his feet were swollen and he had blisters.  The doctor told him that he had ruptured his arches and had to wear special shoes

The examiner is asked to provide a rationale for the opinions rendered.  

2.  Schedule the Veteran for an examination to address the etiology of his claimed back disorder.  The claims file should be made available to the examiner for review before the examination and the examiner must indicate that the claims file was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed back disorder is related to the Veteran's service.  The opinion must show consideration of the Veteran's report of back pain in April 1969.

The examiner must also express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed back disorder is due to or caused by the Veteran's non-service-connected foot disorder. 

The examiner must also express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed back disorder is aggravated (i.e., permanently worsened beyond the natural progress) by the Veteran's non-service-connected foot disorder. 

If the examiner determines that a back disorder is aggravated, the examiner should report the baseline level of severity of the nonservice-connected back disorder prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disorder is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner must provide a complete rationale for all opinions provided.  The examiner must consider the Veteran's lay statements regarding his symptoms and their initial occurrence.

3.  Schedule the Veteran for an examination to address the etiology of his claimed left and right knee disorders.  The claims file should be made available to the examiner for review before the examination and the examiner must indicate that the claims file was reviewed.

The examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed knee disorder is due to or caused by the Veteran's non-service-connected foot disorders. 

The examiner must also express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed knee disorder is aggravated (i.e., permanently worsened beyond the natural progress) by the Veteran's non-service-connected foot disorders. 

If the examiner determines that a knee disorder is aggravated, the examiner should report the baseline level of severity of the nonservice-connected knee disorder prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disorder is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner must provide a complete rationale for all opinions provided.  The examiner must consider the Veteran's lay statements regarding his symptoms and their initial occurrence.

4.  Finally, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and provide the Veteran with an opportunity to respond in accordance with applicable statutes and regulations.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


